DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
  	 a) The use of the word, “tectonics” in the specification on page 2 (last paragraph), page 6 (next to last paragraph), the abstract and Fig.1, is not clear.  This does not appear to be a term of art.  It may be a problem with the translation of the original documents into English.
	b) The use of the phrase, “collapse processing” in the specification on page 2 (last paragraph), page 6 (next to last paragraph),  the abstract and Fig.1, is not clear.  It is not understood what is meant by this phrase.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) In claim 1, in lines 8-10, the use of the phrases “the converted image” and “the image which has been subject to the color space conversion” renders the claim confusing because they appear to refer to the same image, but are entirely different phrases.  Are they referring to the same or different images?  
	b) In claim 1, in line 14, the phrase “tectonics operations” is not understood. 
	c) In claim 1, in lines 14-15, the phrase, “collapse processing” is not clear.  
	d) In claim 4, in line 3, “need to be performed” is vague.  It is not clear whether the step is to be actually performed.  Changing the phrase “separately need to be” to “are separately” should solve this problem.
	e) In claim 6, in line 2, “the anterior segment tomography image” is ambiguous because there is more than one anterior segment tomography image previously recited.  
	f) Claims not discussed explicitly are indefinite by reason of their dependence upon an indefinite claim.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.





Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Patent 10,467,757 to Wang et al. - teaches identifying a target by processing a shape of a structure, multi-threshold segmentation, level set algorithm and filling an opening or gap in the structure.
	U.S. Patent Application Publication 20110134393 to Iwase teaches for OCT, binarization based on a threshold, layer detection using level set method, and detection of retinal layer using similarity in shape.
	U.S. Patent Application Publication 20180263490 to Jia et al. teaches segmentation of retinal fluid in optical coherence tomography utilizing a fuzzy level-set segmentation method.
	 “Segmentation and Quantification for Angle-Closure Glaucoma Assessment in Anterior Segment OCT” by Fu et al. teaches segmentation and quantification for glaucoma assessment in anterior segment OCT.
	 “Multi-layer Fast Level Set Segmentation for Macular OCT” by Liu et al. teaches multi-layer macular OCT segmentation based on a fast level set method.
	 “Automatic Segmentation of Anterior Segment Optical Coherence Tomography Images” by Williams et al. teaches a method of segmentation of anterior segment OCT images which involves coarse segmentation using thresholding, using shape information to improve the segmentation, and using level set techniques.
	 “Automatic Segmentation of Anterior Segment Optical Coherence Tomography Images” by Williams teaches a method of segmentation of anterior segment OCT images involving segmentation, level set method, morphological operations, among other things.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665